Motion to vacate the dismissal (22 A D 2d 855) denied, without costs. The affidavits submitted by the appellant, including the affidavit previously submitted in opposition to the motion to dismiss the appeal, fail to present a satisfactory factual showing of a reasonable excuse for the delay in perfecting this appeal taken in September, 1962. Furthermore, the plaintiff appellant has failed to make a prima facie showing of merit. (See Tonkonogy v. Jaffin, 21 A D 2d 264.) Concur — Botein, P. J., Breitel, Rabin, Eager and Staley, JJ.